Order entered May 10, 2021




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00962-CV

         IN THE INTEREST OF C.W., C.W., AND C.W., CHILDREN

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-19-01219

                                      ORDER

      We REINSTATE this appeal.

      By order dated April 2, 2021, we ordered the trial court to conduct a hearing

on the record and make written findings as to as to (1) whether a hearing was held

on September 22, 2020 or on a different date and (2) if a hearing was held, (a)

whether it was recorded and (b) the names of the persons present at the hearing. A

supplemental clerk’s record containing the trial court’s written findings was due on

April 27, 2021. Although the trial court conducted a hearing on April 8, 2021, a

supplemental clerk’s record with the trial court’s written findings has not been filed
nor has the reporter’s record of that hearing been filed. Accordingly, we ORDER

the trial court to make written findings as set forth above.

       We ORDER Dallas County District Clerk Felicia Pitre to file, by May 18,

2021, a supplemental clerk’s record containing the trial court’s written findings. We

ORDER Marty Grant, Official Court Reporter for the 304th Judicial District

Court, to file, by May 18, 2021, a reporter’s record of the hearing and, if a hearing

was held and recorded on September 22, 2020 or another date, the reporter’s record

of that hearing.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Andrea Martin Lane, Presiding Judge of the 304th Judicial District

Court; Ms. Grant; Felicia Pitre, Dallas County District Clerk; and, all parties.

                                               /s/   CORY L. CARLYLE
                                                     JUSTICE